UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6671


SHERIDAN A. GLAZE,

                Plaintiff - Appellant,

          v.

DEPARTMENT   OF  DEFENSE;   DEFENSE CRIMINAL INVESTIGATION
SERVICE, DCIS; TRICARE MANAGEMENT ACTIVITY, TMA; PALMETTO
GOVERNMENT BENEFITS ADMINISTRATORS, PGBA; INOVA HEALTH
SYSTEM; SHARP HEALTH SYSTEMS,

                Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-00311-LO-JFA)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheridan A. Glaze, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sheridan A. Glaze appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    Glaze v. Department of Defense, No. 1:11-cv-00311-LO-JFA

(E.D. Va. filed May 3, 2011; entered May 5, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2